Citation Nr: 0527279	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-12 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  




REPRESENTATION

Appellant represented by:  Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from January 1966 to 
April 1969.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from unspecified rating decisions of the RO.  

The veteran's original VA records apparently have been lost 
and are not available for review; hence, the Board 
consideration of the veteran's case will involve a rebuilt 
claims folder.  

The Board finds on review of the record that the veteran also 
has expressed disagreement with the RO's failure to grant VA 
pension benefits in an earlier rating decision.  It appears 
that a temporary folder for this matter has established at 
the RO.  

However, given that this matter has likely been adjudicated 
at an earlier date and that a Statement of the Case has not 
yet been issued, additional action by the RO is required as 
set forth hereinbelow in the Remand portion of this document.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

As reflect on the preceding page, the Board will take 
appropriate steps to address the matter of the veteran's 
entitlement to VA pension benefits.  This matter is being 
remanded to AMC for additional action and any indicated 
development.  



FINDING OF FACT

The veteran, who did not perform military service in the 
Republic of Vietnam, is not shown to be currently suffering 
from PTSD due to any event or incident of his active service.  



CONCLUSION OF LAW

The veteran is not shown to be suffering from a disability 
manifested by PTSD due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background 

The veteran served on active duty from January 1966 to April 
1969.  He served from June 1966 to April 1969 with the Army 
in Europe.  

The RO has reported in connection with rebuilding the 
veteran's claims folder that he has not been granted service 
connection for any disability.  

The veteran apparently was incarcerated at a state prison for 
the period from April 2001 to December 2002.  The medical 
records for this period do report the diagnosis of PTSD.  On 
one occasion, the diagnosis is PTSD by history.  Otherwise, 
the diagnoses of PTSD are unqualified.  The veteran reported 
in connection therewith that he had dreams of shooting 
someone in Vietnam.  

A December 2002 VA PTSD screen was negative for a finding of 
PTSD.  

A May 2003 VA progress note reflects an Axis I psychiatric 
diagnosis of cocaine and alcohol dependence as well as 
schizoaffective disorder.  The diagnosis appears to be based 
on an interview.  

A July 2004 VA PTSD screen yielded negative results.  

An August 2004 VA progress note reflects an Axis I 
psychiatric diagnosis of alcohol and cocaine dependence.  The 
diagnosis appears to be based on an interview.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).   

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for service connection, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

A careful review of the most recent VA medical evidence shows 
that the veteran does not suffer from PTSD.  The VA PTSD 
screening tools have yielded negative results, and the 
veteran's Axis I psychiatric diagnoses do not include that of 
PTSD.  

Service connection cannot be granted absent a presently 
diagnosed disability.  38 C.F.R. § 3.303; Gilpin, supra.  
Because the veteran is not shown to be suffering from PTSD, 
service connection for that psychiatric disorder is denied.  
Id.; 38 C.F.R. § 3.304.  

Certain of the other medical records in the file do show a 
diagnosis of PTSD.  This apparently was based on information 
reported by the veteran about dreams he had had about events 
in Vietnam.  

However, the Board notes that the service personnel records 
show in this regard that he did not perform active service in 
the Republic of Vietnam.  In addition, the veteran has failed 
to identify any specific stressors that can likely be 
attributed to his period of active service.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
As such, the Board does not find a basis for concluding that 
the veteran currently is suffering from PTSD due to his 
military service.  

Thus, the most persuasive evidence, that is, the VA records, 
weighs against the veteran's claim.  As the evidence 
preponderates against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.  

The Board finds that VA has substantially complied with its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) in this case.  VA has obtained all available records 
for review in connection with the veteran's claim of service 
connection.  

As explained, a plausible basis for the grant of service 
connection for PTSD in this case cannot be found to exist.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided).  

Thus, absent competent evidence of a current diagnosis of 
PTSD, an examination or additional development is not 
indicated.   



ORDER

Service connection for PTSD is denied.  




REMAND

The Board finds on review of the rebuilt claims folder in 
this case that the RO has previously adjudicated the 
veteran's claim for VA pension benefits.  

Given the recent statements expressing disagreement with that 
decision of the RO, further development is indicated as an 
intent to appeal has been presented.  Manlincon, 12 Vet. App. 
at 240- 41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a Statement of the Case as to the 
matter entitlement to VA pension benefits.  See VAOPGCPREC 
16-92 (July 24, 1992).  

Thus, the case is remanded to the RO for the following 
action:

1.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of the veteran's entitlement to 
VA pension benefits.  All indicated 
development should be taken in this 
regard.  The veteran should, of course, 
be advised of the time period within 
which to perfect his appeal.  38 C.F.R. § 
20.302(b) (2004).  

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He may 
seek the assistance of the RO in 
obtaining medical or other records.  
38 U.S.C.A. § 5103A (West 2002).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


